    20-10973-tmd Doc#9 Filed 09/17/20 Entered 09/17/20 23:29:07 Imaged Certificate of
                                    Notice Pg 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                               Western District of Texas
                                   Austin Division

                                                                      Bankruptcy Case
                                                                                      20−10973−tmd
                                                                                 No.:
                                                                         Chapter No.: 7
                                                                               Judge: Tony M. Davis
IN RE: April Marie Butler , Debtor(s)



             NOTICE OF PAST DUE DEADLINE FOR FILING OF DOCUMENT
The original signed Declaration for Electronic Filing has not been electronically filed into CM/ECF for the filing of:

1 − Voluntary Petition under Chapter 7 (Individual) With Schedules, With Statements, (Filing Fee: $ 335) Filed By
April Marie Butler. −Declaration for Electronic Filing due by 09/8/2020 (Wajda, Nicholas)


Please electronically file the original Declaration for Electronic Filing immediately. If the Declaration for
Electronic Filing is not filed by September 29, 2020, as to any original petition, matrix, statement and schedules, this
case will be dismissed by the court and that, as to any amended petition, statement, schedule or matrix, the
amendment(s) will be stricken by the Court.




Dated: 9/15/20
                                                               Barry D. Knight
                                                               Clerk, U. S. Bankruptcy Court




                                                                                                 [Declaration Due Letter] [LtrDclrdu]
         20-10973-tmd Doc#9 Filed 09/17/20 Entered 09/17/20 23:29:07 Imaged Certificate of
                                         Notice Pg 2 of 2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 20-10973-tmd
April Marie Butler                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-1                  User: admin                        Page 1 of 1                          Date Rcvd: Sep 15, 2020
                                      Form ID: 234                       Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 17, 2020.
db             +April Marie Butler,   1300 Crossing Place, Unit 2613B,   Austin, TX 78741-1867

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 17, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 15, 2020 at the address(es) listed below:
              John Patrick Lowe   pat.lowe.law@gmail.com, plowe@ecf.axosfs.com
              Nicholas M Wajda   on behalf of Debtor April Marie Butler nick@recoverylawgroup.com,
               r47098@notify.bestcase.com
              United States Trustee - AU12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 3
